Citation Nr: 0508327	
Decision Date: 03/21/05    Archive Date: 03/30/05	

DOCKET NO.  00-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1986 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which found that the 
veteran had failed to submit new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a low back disorder.  In April 2003, the Board 
found that the veteran had submitted new and material 
evidence, and the claim was reopened.  In December 2003, the 
Board remanded that reopened claim for additional evidentiary 
development.  That development was completed and, in November 
2004, the RO confirmed its earlier denials of the claim  The 
case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was noted to have strained his back on 
several occasions during service but these episodes were 
acute and transitory and resolved without identifiable 
residual, and the first findings of low back pathology of 
slight disc space narrowing with minimal osteophyte formation 
at L5-S1 in August 1999, some ten years after service 
separation, are not related by any competent clinical 
evidence to any incident, injury or disease of active 
military service.  




CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The claim on appeal was initiated prior to the adoption of 
VCAA.  It was not until the Board found that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim in April 2003 that the veteran became entitled to 
complete VCAA compliance.  38 U.S.C.A. § 5103(f).  Following 
the Board's December 2003 remand, the veteran was provided 
formal VCAA notice by the RO in March 2004.  That 
notification informed the veteran of the evidence that VA 
would collect and the evidence he was responsible to submit.  
He was informed that VA would attempt to collect any evidence 
which he might reasonably identify.  He was informed that he 
would be scheduled for a VA examination in conjunction with 
his claim.  He was provided a point of contact with any 
questions that he might have.  Additionally, during the 
pendency of this appeal, the veteran was, in rating decisions 
and statements of the case, informed that the essential 
evidence necessary to substantiate his claim was evidence 
demonstrating a current low back disability and competent 
evidence providing a causal connection or nexus between any 
current low back disability identified and some incident or 
injury of active military service.  The veteran was requested 
to provide any evidence he might have in his possession which 
is relevant to the pending claim.  The veteran was most 
recently provided a VA examination in October 2004 which 
included opinions specifically requested in conformance with 
38 U.S.C.A. § 5103A(d)(2).  The veteran has been provided the 
laws and regulations governing claims for service connection 
and he has been provided the reasons and bases that this 
claim has been denied in the past.  The evidence on file does 
not indicate and the veteran does not argue that there 
remains any additional evidence which is uncollected for 
review.  

The Board finds that the veteran has been notified of the 
evidence he must submit and the evidence VA would collect on 
his behalf, he has been requested to submit any evidence he 
might have in his possession, and the duties to assist and 
notify of VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity might 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  The veteran is shown to have complained of low 
back pain at the time of the service enlistment examination, 
but no low back pathology or disability was noted at that 
time.  He complained of low pack symptoms later during 
service, but there is no record of any complaint or finding 
of any acute trauma or injury of the low back at any time 
during service.  In October 1987, X-ray studies were 
negative.  In 1988, complaints of low back pain were 
diagnosed as low back strain.  In August 1988, lumbar X-rays 
during service were again normal.  The physical examination 
for separation included the veteran's complaint of low back 
pain, but the spine and other musculoskeletal functions were 
noted to be entirely normal.

At the time the veteran filed his first claim for VA 
disability compensation in the month of his service 
separation in December 1989, he did not claim a low back 
disability.  A February 1990 VA examination included lumbar 
spine X-ray studies which showed that the vertebrae were in 
good alignment with normal interspaces, and no evidence of 
spondylolisthesis, and the sacroiliac joints were open.  The 
impression was a normal lumbar spine.  Examination at that 
time revealed no identifiable pathology, but the physician 
noted a lumbar muscle strain based on the veteran's reported 
history .  

In the years thereafter, there is no evidence of chronic low 
back problems or that the veteran sought or required 
treatment for such problems, except in March to June 1993, 
the veteran was treated by a chiropractor.  These records 
note a major complaint of a work injury but other than the 
veteran's later annotation of "Army," there is no objective 
indication of whether such injury occurred during or 
subsequent to service.  

The first actual low back pathology identified by X-ray study 
occurred in August 1999, at which time a slight disc space 
narrowing at L5-S1 was noted with minimal osteophyte 
formation.  There was no fracture or subluxation identified.  
There were "early" degenerative changes of the epiphyseal 
joints at L5-S1.  The lumbosacral spine was otherwise noted 
to be unremarkable.  

A June 2000 VA outpatient treatment record notes that the 
veteran told his VA physician that he was trying to gain 
service connection for low back disability.  The existing 
diagnosis of a degenerative disc without herniation was 
noted.  This record shows that the VA physician wrote that 
the veteran told him that back pain started while he was on 
active duty when he injured his back lifting a military 
vehicle.  The impression was chronic low back pain with 
degenerative changes.  Also noted was "from pts. hx 
[patient's history] this is a sc [service-connected] 
condition . . . ."

In October 2004, pursuant to the Board's remand, the veteran 
was provided a VA examination with a request for clinical 
opinion.  The veteran's claims folder was made available to 
the examining physician for review in conjunction with the 
examination.  This report of examination documents a careful 
clinical review of the veteran's medical history of low back 
problems.  It also notes that the veteran had, following 
service, worked as a truckdriver for about three years and 
that after moving to Montana he had slipped in an employer's 
parking lot and fractured his foot and threw his back out.  
Examination revealed normal curvatures of the spine and range 
of motion testing was less than full and complete.  The 
physician noted that the veteran's limitation of lumbar spine 
motion was limited by subjective complaints of pain, but that 
there was no objective evidence of fatigue, spasms, weakness, 
or lack of endurance following repetitive use.  
Neurologically, there was no atrophy, circumferential 
measurements of the lower extremities were equal, muscle tone 
was good, and lower extremity strength was 4/5 bilaterally.  
An MRI of the lumbar spine was discussed in detail.  The 
impression from examination was an L5-S1 degenerative disc 
with right-sided bulge, with arthritis.  

The physician conducting this examination thoroughly reviewed 
and discussed the medical history in the veteran's claims 
folder.  The physician noted that although the veteran has 
often attributed his current low back problems to lifting a 
military vehicle, the physician could find no reference to 
such injury in the veteran's service medical records.  It was 
this physician's opinion based upon current examination and 
medical record review that the veteran's lumbar spine 
findings at present did not originate in military service.  
He further opined that the specific etiology of the veteran's 
low back problems was unclear, however, based upon 
diagnostics it was more likely that present pathology was 
related to wear and tear, the veteran's body habitus, and 
other unknown causes.

A preponderance of the evidence on file is against an award 
of service connection for the veteran's current low back 
disorder of disc disease at L5-S1 with early degenerative 
changes.  These findings were first made in 1999, some 10 
years after the veteran was separated from military service.  
Although the veteran clearly complained of low back pain 
during service these complaints were categorized as low back 
strain, and all X-ray studies during and immediately after 
service were entirely normal.  Additionally, there is an 
essential absence of objective medical evidence documenting a 
chronic form of low back strain from the time the veteran was 
separated from service in 1989 until a disc bulge and 
arthritis were first identified on X-ray studies 10 years 
later in 1999.  Moreover, there is not at present a competent 
diagnosis of chronic low back strain.  

The evidence on file, including the most recent VA orthopedic 
examination with opinion, supports a conclusion that low back 
complaints during service were acute and transitory and 
resolved without chronic residual.  The only competent 
clinical opinion on file opines that current findings of low 
back pathology are related to ordinary wear and tear, and the 
veteran's body habitus.  The June 2000 outpatient treatment 
record statement noted above was, as indicated in the 
quotation, based on the veteran's own reported history, not 
on a comprehensive review of his clinical history.  No 
discrete or identifiable injury or trauma to the veteran's 
low back during service is identified in the service medical 
records.  Several post-service injuries are noted in medical 
records from after service.  Arthritis is not shown by X-ray 
study at any time during service or within the first year 
following service separation.  The veteran himself is 
certainly competent to provide a description of his low back 
symptoms, but he does not have the requisite medical 
expertise to provide a competent clinical opinion that acute 
low back strain in service caused him to manifest a lumbar 
disk bulge with early degenerative changes ten years after 
service.  Wood v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


